
	

114 HR 5084 IH: Medal of Honor Legacy Act
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5084
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2016
			Ms. Titus introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of the Army to reserve a certain number of burial plots at Arlington
			 National Cemetery for individuals who have been awarded the Medal of
			 Honor, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Medal of Honor Legacy Act. 2.Burial plots at Arlington National Cemetery for individuals awarded the Medal of Honor (a)ReservationOf the number of in-ground burial plots available at Arlington National Cemetery as of the date of the enactment of this Act, the Secretary of the Army shall reserve 100 such plots to inter deceased individuals who have been awarded the Medal of Honor.
 (b)TerminationThe requirement under subsection (a) shall terminate on the date on which the Secretary of the Army to the Committees on Veterans’ Affairs and the Committees on Armed Services of the House of Representatives and the Senate a report on the interment and inurnment capacity of Arlington National Cemetery that includes—
 (1)the estimated date that the Secretary determines the cemetery will reach maximum interment and inurnment capacity; and
 (2)in light of the unique and iconic meaning of the cemetery to the United States, recommendations for legislative actions and nonlegislative options that the Secretary determines necessary to ensure that the maximum interment and inurnment capacity of the cemetery is not reached until well into the future, including such actions and options with respect to—
 (A)redefining eligibility criteria for interment and inurnment in the cemetery; and (B)considerations for additional expansion opportunities beyond the current boundaries of the cemetery.
					
